Citation Nr: 1429270	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-48 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left hand disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  He received various decorations evidencing combat, including the Combat Action Ribbon and the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied service connection for bilateral hearing loss and for a left hand disability (listed as arthritis of the left first carpometacarpal and a foreign body of the left thumb).  

In April 2013, the Board remanded this appeal for further development.  

The issues have been recharacterized to comport with the evidence of record.  

The issue of entitlement to service connection for a left hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

A hearing loss disability must meet the criteria set forth in 38 C.F.R. 3.385.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2013), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he has bilateral hearing loss that is due to in-service acoustic trauma.  He specifically maintains that he was exposed to noise as a rifleman and infantryman during combat in Vietnam.  The Veteran indicates that he was exposed to noise from rifles, machine guns, grenade launchers, mortars, bombs, and helicopters.  He states that there was a very loud explosion when a booby trap went off and he was wounded.  The Veteran essentially reports that his bilateral loss was first experienced during service and has continued since service.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  Such records do indicate a possible slight loss of hearing acuity from the time of the audiological evaluation at the August 1969 pre-induction examination as compared with an audiological evaluation in March 1971, as well as an audiological evaluation at the time of the October 1971 separation examination.  There is no evidence of hearing loss within the year after service as required for a presumption of service connection.  

Post-service private and VA treatment records indicate that the Veteran was treated for a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385.  See also 38 U.S.C.A. § 1154 (b).  

There are negative opinions of record pursuant to February 2010, June 2013, and July 2013 VA audiological examination reports, respectively.  Those opinions all essentially conclude that the Veteran's bilateral hearing loss was not the result of noise exposure during service because his hearing was within normal limits during service, as well as pursuant to an October 1971 separation examination report.  

However, this is not the law.  The absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The Board finds that the negative nexus opinions provided by the examiners are of no probative value.  

The Veteran is competent to report in-service hearing problems, continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  The Board finds that the Veteran's reports of noise exposure during his period of active duty and hearing problems since service to be credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In light of the problems with the February 2010, June 2013, and July 2013 VA audiological examination reports, VA has not shown there is a preponderance of the evidence against the claim for service connection for bilateral hearing.  

Resolving any doubt in the Veteran's favor, the Veteran has bilateral hearing loss that had its onset during his period of service.  Service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

This case was previously remanded by the Board in April 2013, partly to schedule the Veteran for a VA examination as to his claimed left hand disability.  The examiner was to indicate whether it was more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that a metal fragment, 2 mm in size, in the soft tissue adjacent to the distal second metacarpal head of the left thumb or degenerative changes of the first metacarpal joint of the left thumb by X-ray, or both, were due to a shrapnel wound when the Veteran was hit by a detonated booby trap in November 1970 in Vietnam, and metallic fragments were removed from a wound below the right mandible and from the skin above the left knee.  

Pursuant to the April 2013 remand, the Veteran was afforded a June 2013 VA hand and finger conditions examination.  There was notation that the Veteran's claim file was reviewed.  The Veteran reported that about five to six years earlier, he began to notice intermittent sharp pain on the radial aspect of the distal phalanx of his left index finger.  He stated that the pain occurred with movement or with pressure on the site.  The Veteran indicated that about four years ago, he had a yearly physical and an X-ray of his left hand was performed and that it showed that there was a small piece of metal in his left hand.  It was noted that the Veteran was injured by a booby trap explosion in November 1970 while serving in the Marines in Vietnam, and that he incurred shrapnel wounds to his right neck and left knee.  

The Veteran reported that after separation from service, he worked for Woodward Governor in Colorado and that he began on a yard crew, and then moved inside.  He worked in the production of mechanical governors for engines and later went on to repair those devices.  He subsequently went into sales and then went back to repairing governors.  He has continued to work part-time repairing governors.  

The diagnosis was a foreign body in the soft tissues, left index finger.  The examiner indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that there was no distal second metacarpal head of the left thumb.  The examiner stated that the thumb was the first phalanx with its "metacarpal proximal to that, and the index finger was the second phalanx with its metacarpal proximal to that."  The examiner indicated that the claim file contained a January 2009 X-ray report from the Imaging Center at Harmony which showed that there was a tiny metallic foreign body projecting in the soft tissues immediately adjacent to the distal second metacarpal head.  It was noted that the report also related that the foreign body was no more than 2 mm in size and that it was very near the surface of the skin.  

The examiner indicated that the Veteran reported that he worked with his hands and with metal mechanical parts for more than thirty years.  The examiner stated that the Veteran's service in Vietnam was in 1970, and that he began having symptoms of pain in his left index finger in approximately 2004.  It was noted that an X-ray identified a foreign body very near the surface of the skin in 2009.  The examiner concluded that it was less likely than not that the incident in 1970 would be responsible for the symptoms that began in 2004, approximately thirty-five years later.  

The examiner reported that current X-rays showed a very small metallic foreign body in the soft tissues of the left index finger and that the foreign body was on the radial side of the finger adjacent to the metacarpal-phalangeal joint.  The examiner stated that the Veteran demonstrated that the area in which he was having symptoms was towards the end or tip of his left index finger.  The examiner maintained that as the X-rays showed the foreign body was at the base of the left index finger, such findings did not correlate with the location of the symptoms.  The examiner remarked that it was less likely than not that the current left index finger symptoms were due to the foreign body as the symptoms and the foreign body were in two different locations.  

The examiner found that the claimed left hand disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner did not specifically address the Veteran's report of a left hand (or finger) injury in service and left hand problems since service.  The Veteran is competent to report a left hand (or finger) injury during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, as the Veteran had combat service, his allegations as to a left hand (or finger) injury are considered credible.  See 38 U.S.C.A. § 1154(b) (West 2002).  Further, the examiner related a diagnosis of a foreign body in the soft tissues, left index finger.  A prior April 2010 VA orthopedic examination report related an impression that included arthritis of the left first carpometacarpal joint and a foreign body, left thumb.  Therefore, there appears to be a contradiction as to the actual diagnosed left hand disability.  

The Board finds Veteran has not been afforded an adequate VA examination as to his claim for service connection for a left hand disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left hand problems since November 2011.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of his claimed left hand disability.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS or Virtual VA, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner must diagnose all current left hand disabilities, to include any left index finger and left thumb disabilities.  

The examiner is to provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed left hand disabilities, to include any left index finger and left thumb disabilities, are related to and/or had their onset during the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's credible reports of a left hand injury during service, and any reports of left hand problems since service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


